   Case: 1:16-cv-00073-WAL-GWC Document #: 47 Filed: 08/07/20 Page 1 of 13



                      DISTRICT COURT OF THE VIRGIN ISLANDS
                              DIVISION OF ST. CROIX


LAKEVIEW LOAN SERVCING, LLC as                  )
Successor in Interest to FLAGSTAR BANK, FSB,    )
                                                )
                        Plaintiff,              )
                                                )
               v.                               )                  Civil Action No. 2016-0073
                                                )
RAY A. MARTINEZ and CAROL M. MARTINEZ,          )
                                                )
                        Defendants.             )
________________________________________________)
Appearances:
A. J. Stone, III, Esq.,
St. Thomas, U.S.V.I.
        For Plaintiff

Ray A. Martinez, Pro se
      For Defendant Ray A. Martinez

                                MEMORANDUM OPINION

Lewis, Chief Judge

       THIS MATTER comes before the Court on the “Motion for Default Judgment and

Summary Judgment” (Dkt. No. 19), filed by Plaintiff Lakeview Loan Servicing, LLC

(“Lakeview”) against Defendants Ray A. Martinez and Carol M. Martinez (collectively

“Defendants”). For the reasons discussed below, the Court will grant Lakeview’s Motion for

Default Judgment and for Summary Judgment.

                                   I.      BACKGROUND

       On November 1, 2016, Flagstar Bank, FSB (“Flagstar”) filed a Complaint against

Defendants alleging causes of action for a debt owed and for foreclosure of a mortgage on real

property. Flagstar asserts that Defendants defaulted on a promissory note and on a first priority

mortgage regarding certain property described as:
    Case: 1:16-cv-00073-WAL-GWC Document #: 47 Filed: 08/07/20 Page 2 of 13



       Plot No. 156 Estate Mary’s Fancy, Queen Quarter, St. Croix, U.S. Virgin Islands,
       consisting of 0.496 U.S. acres, more or less, as more fully shown on O.L.G.
       Drawing No. 2241 dated July 7, 1967 and revised March 10, 1993,

(“the Property”) (Dkt. Nos. 1 at ¶¶ 7-8; 21-1). Flagstar alleges that on March 26, 2010, Ray

Martinez executed and delivered to Flagstar a promissory note (the “Note”), promising to pay the

principal amount of $218,173.00, together with interest at a rate of 5.875% per annum, in

consecutive monthly installments of $1,290.58, beginning on May 1, 2010. (Dkt. Nos. 1 at ¶¶ 8-9;

22-1 at 1). 1 To secure payment on the Note, both Defendants granted to Flagstar and Mortgage

Electronic Registration Systems, Inc. (“MERS”), as nominee for Flagstar and its successors and

assigns, a first priority mortgage over the Property dated March 26, 2010 (the “Mortgage”). Under

the terms of the Mortgage, Defendants pledged to make the payments due under the Note, with the

Property to be used as security for such payments. (Dkt. Nos. 1 at ¶¶ 11-12; 22-2).

       In its Complaint, Flagstar further claims that, on or about April 1, 2016, Defendant Ray

Martinez defaulted under the terms of the Note and both Defendants defaulted under the terms of

the Mortgage by failing to pay monthly installments of principal and interest. Flagstar contends it

notified both Defendants of the default by letter. Id. at ¶¶ 15-17. Flagstar further alleges that

Defendants failed to cure the default, and that Flagstar elected to accelerate the principal on the

Note. Flagstar demanded that Defendants pay the full balance of the principal owed, plus all

accrued interest. Id. at ¶¶ 18-20.

       In its Complaint, Flagstar maintains that it is entitled to enforce the Note and collect all

sums due for unpaid principal, accrued interest and other charges, as well as obtain reimbursement


1
 In its Complaint, Flagstar alleged that the Note was signed jointly and severally by Defendants.
(Dkt. No. 1 at ¶ 8). The Note, however, only bears the signature of Ray A. Martinez. (Dkt. No. 22-
1 at 2). In its Motion, Lakeview acknowledges that the Note was signed only by Ray Martinez.
(Dkt. No. 20 at ¶ 7).
                                                2
   Case: 1:16-cv-00073-WAL-GWC Document #: 47 Filed: 08/07/20 Page 3 of 13



for any insurance premiums, taxes or other charges that it pays with respect to the Property. Id. at

¶¶ 20-22. Flagstar further alleges that it also is entitled to be reimbursed for reasonable attorneys’

fees and other expenses it incurs to enforce payment of the Note and to foreclose on the Property.

Id. at ¶¶ 23. Finally, Flagstar claims that it is entitled to foreclose the mortgage, sell the Property

to satisfy the Note, and recover any deficiency from Defendants. Id. at ¶¶ 21, 26-28.

       Shortly after the Complaint was filed, Flagstar filed a Motion to Substitute Lakeview as

the Plaintiff. (Dkt. No. 8). In this Motion, Flagstar averred that MERS, as nominee for Flagstar,

assigned their entire interest in the Mortgage to Matrix Financial Services Corporation (“Matrix”).

(Dkt. No 8-1). Shortly thereafter, Matrix assigned its interest to Lakeview and both assignments

were recorded with the Recorder of Deeds for the St. Croix District. (Dkt. Nos. 8-1; 8-2).

Accordingly, Flagstar requested that Lakeview be substituted as Plaintiff. (Dkt. No. 8 at 2). The

Magistrate Judge granted the Motion to Substitute and Lakeview became the named Plaintiff in

this case. (Dkt. No. 9).

       Both Defendants were served with process. (Dkt. Nos. 6, 12). Defendant Ray Martinez

filed an Answer, pro se. (Dkt. No. 18). Defendant Carol Martinez did not file any responsive

pleading. Accordingly, Lakeview moved for Entry of Default against Defendant Carol Martinez

and the Clerk entered default against her on April 12, 2017. (Dkt. Nos. 13, 15).

       In July 24, 2017, Lakeview filed the instant Motion for Default Judgment and for Summary

Judgment and accompanying documents. (Dkt. Nos. 19-23). In the Motion, Lakeview requested

default judgment against Defendant Carol Martinez. Lakeview also requested that summary

judgment be entered against Defendant Ray Martinez for the entire amount due under the Note,

plus expenses, interest, and attorneys’ fees. Lakeview also requested foreclosure of all interests in

the Property. (Dkt. No. 20 at 7-9.)

                                                  3
   Case: 1:16-cv-00073-WAL-GWC Document #: 47 Filed: 08/07/20 Page 4 of 13



       In an Affidavit of Indebtedness, Lakeview asserts that as of July 1, 2017, the Note carried

an unpaid principal balance of $196,804.74, and the unpaid interest accrued from March 1, 2016

through July 1, 2017 was $15,416.32. (Dkt. Nos. 22 at ¶ 10; 22-4). Lakeview also asserts that

Defendant Ray Martinez owes for escrow advances of $433.59; late fees of $360.99; and $180.00

for inspections and other property preservation fees. Id. at ¶¶ 10-12; 22-4 through 22-7. Lakeview

claims that the outstanding indebtedness continues to accrue interest in the monthly amount of

$963.52 after July 1, 2017. Id. at ¶ 14. Neither Defendant has responded to Lakeview’s Motion for

Default Judgment and Summary Judgment. (Dkt. No. 42).

       Lakeview argues that the procedural elements for default judgment have been satisfied as

to Carol Martinez because: she was properly served with copies of the Summons and Complaint;

the Clerk entered default against her; and she is not an infant, nor an incompetent person.

According to Lakeview, Ms. Martinez also is not in the military service within the meaning of the

Servicemember’s Civil Relief Act, 50 U.S.C. § 3931. (Dkt. Nos. 22 at ¶ 16; 22-8). Lakeview

further contends that the written submissions in this case provide a sufficient basis for entry of

default judgment on the merits of its claims. (Dkt. No. 20 at 5-6.) Moreover, Lakeview asserts that

it has demonstrated that it is entitled to default judgment under the factors set forth in Chamberlain

v. Giampapa, 210 F.3d 154 (3d Cir. 2000). Id. at 5-6.

       Because Defendant Ray Martinez filed an Answer to Lakeview’s Complaint, Lakeview

seeks summary judgment as to its claims against Mr. Martinez. Lakeview filed a Statement of

Undisputed Facts with its Motion, to which Defendant Ray Martinez has not responded. (Dkt. No.

21). Lakeview’s Statement sets out in detail the facts set forth above with supporting citations to

the record. Id. Lakeview submits that the record reflects proof of all the elements of its claims



                                                  4
   Case: 1:16-cv-00073-WAL-GWC Document #: 47 Filed: 08/07/20 Page 5 of 13



under Virgin Islands law, and that it is entitled to judgment as a matter of law against Mr. Martinez

under both the Note and the Mortgage. Id. at 11-12.

       Finally, Lakeview claims that it is entitled to an award of costs and attorneys’ fees incurred

in prosecuting this action. Id. Lakeview has filed a Declaration of Counsel setting out its attorney’s

experience, the hours spent by counsel in pursuing this case and counsel’s hourly rate. Based on

this submission, Lakeview requests an award of attorneys’ fees of $5,475.00 and reimbursement

for its costs of $855.00. (Dkt. No. 23).

                         II.     APPLICABLE LEGAL PRINCIPLES

       To succeed on the merits in a debt and foreclosure action, the plaintiff must establish three

elements: (1) the debtor executed a promissory note and mortgage; (2) the debtor is in default

under the terms of the note and mortgage; and (3) the lender is authorized to foreclose on the

property mortgaged as security for the note. Brouillard v. DLJ Mortg. Capital, Inc., 63 V.I. 788,

793 (2015); see also Anthony v. FirstBank Virgin Islands, 58 V.I. 224, 229 (V.I. 2013); 55 AM.

JUR. 2D Mortgages § 604 (2019) (foreclosure requires a valid mortgage, default on part of

mortgagor, and foreclosure in compliance with terms of contract).

       A.      Default Judgment

       In considering a motion for default judgment, the Court generally accepts as true any

factual allegations contained in the pleadings relating to liability, although the Court may hold a

hearing to determine damages or establish the truth of any allegation by evidence. See Fed. R. Civ.

P. 55(b). Legal conclusions are not deemed admitted, nor are the extent and amount of damages

claimed by a party. See Star Pacific Corp. v. Star Atl. Corp., 574 F. App’x 225, 231 (3d Cir. 2014);

Service Employees Int’l Union Local 32BJ v. ShamrockClean, Inc., 325 F. Supp. 3d 631, 635 (E.D.



                                                  5
    Case: 1:16-cv-00073-WAL-GWC Document #: 47 Filed: 08/07/20 Page 6 of 13



Pa. 2018). 2 Parties are not entitled to an entry of default judgment as of right; instead, the matter

is addressed to the sound discretion of the court. Pieczenik v. Comm’r New Jersey Dept. of Envir.

Protection, 715 F. App’x 205, 208-09 (3d Cir. 2017); Catanzaro v. Fischer, 570 F. App’x 162,

165 (3d Cir. 2014).

       In addition to establishing the court’s jurisdiction and the merits of the claims, a motion for

default judgment must contain evidence, by affidavits and/or documents, of the following:

       (1) the entry of default pursuant to Rule 55(a); (2) the absence of any appearance
       by any party to be defaulted; (3) that the defendant is neither an infant nor an
       incompetent [person]; (4) that the defendant has been validly served with all
       pleadings; (5) the amount of judgment and how it was calculated; (6) and an
       affidavit of non-military service in compliance with the [Servicemember’s] Civil
       Relief Act.

Bank of Nova Scotia v. Tutein, 2019 WL 2656128 at *3 (D.V.I. June 27, 2019); see also Fed. R.

Civ. P. 55(b); Ditech Financial LLC v. Felice, 2018 WL 1771558, at *2 (D.V.I. Apr. 12, 2018).

Additionally, the Court must assess three factors when determining whether default judgment is

appropriate: “(1) prejudice to the plaintiff if default is denied, (2) whether the defendant appears

to have a litigable defense, and (3) whether defendant’s delay is due to [defendant’s] culpable

conduct.” J&J Sports Productions, Inc. v. Ramsey, 757 F. App’x 93, 95 n.1 (3d Cir. 2018) (citing

Chamberlain v. Giampapa, 210 F.3d at 164).




2
  Although every well-pled factual allegation of the complaint, except those relating to damages,
are deemed admitted, before entering a default judgment the Court must decide whether “the
unchallenged facts constitute a legitimate cause of action, since a party in default does not admit
mere conclusions of law.” J&J Sports Productions, Inc. v. Ramsey, 757 F. App’x 93, 95 (3d Cir.
2018) (when allegations are insufficient to impose individual liability under the Copyright Act,
default judgment was properly denied); Harris v. Bennett, 746 F. App’x 91, 94 n.5 (3d Cir. 2018)
(when complaint failed to allege facts entitling plaintiff to relief, motion for default judgment
properly denied).

                                                  6
   Case: 1:16-cv-00073-WAL-GWC Document #: 47 Filed: 08/07/20 Page 7 of 13



       B.      Summary Judgment

       To prevail on a motion for summary judgment, a movant must show that there is “no

genuine dispute as to any material fact,” and that, based on the undisputed facts, it is “entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Stone v. Troy Construction, LLC, 935

F.3d 141, 147 n.6 (3d Cir. 2019); Goldenstein v. Repossessors Inc., 815 F.3d 142, 146 (3d Cir.

2016) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)). In reviewing a summary

judgment motion, the district court is required to view all facts “in the light most favorable to the

non-moving party and draw all reasonable inferences in that party’s favor.” Curto v. A Country

Place Condominium Ass’n, Inc., 921 F.3d 405, 409 (3d Cir. 2019) (citations omitted). The role of

the court is to “determine whether there is a genuine issue for trial.” Stiegel v. Peters Twp., 600 F.

App’x. 60, 63 (3d Cir. 2014) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986)

(internal quotation marks omitted)). A genuine issue of material fact exists when the factfinder,

viewing the record evidence, could rationally find in favor of the non-moving party. See Pearson

v. Prison Health Service, 850 F.3d 526, 534 (3d Cir. 2017).

       Pursuant to Rule 56(e), a non-moving party is required to establish facts which show the

existence of a genuine issue for trial. This does not mean, however, “that a moving party is

automatically entitled to summary judgment if the opposing party does not respond.” Rather, “[i]f

the adverse party does not [] respond, summary judgment, if appropriate, shall be entered against

the adverse party.” Anchorage Associates v. Virgin Islands Bd. of Tax Review, 922 F.2d 168, 175

(3d Cir. 1990) (internal quotations and citations omitted).

       C.      Attorneys’ Fees and Costs

       Title 5 of the Virgin Islands Code, Section 541(b), governs the award of attorneys’ fees in

the Virgin Islands. The statute states, in pertinent part: “The measure and mode of compensation

                                                  7
   Case: 1:16-cv-00073-WAL-GWC Document #: 47 Filed: 08/07/20 Page 8 of 13



of attorneys shall be left to the agreement, express or implied, of the parties . . . .” 5 V.I.C. § 541(b).

Under both the terms of the Note and Mortgage, the Bank may recover “reasonable” attorneys’

fees. (Dkt. Nos. 22-1 at ¶ 6(c); 22-2 ¶¶ 7, 20). The Court will look to the body of case law

interpreting 5 V.I.C. § 541(b) for guidance in assessing what attorneys’ fees may be “reasonable.”

See Phillips v. FirstBank Puerto Rico, 2018 WL 1789546, at *3 (D.V.I. April 12, 2019) (observing

that § 541 defines reasonable costs in the Virgin Islands as including reasonable attorneys’ fees to

the prevailing party).

         The Third Circuit undertakes a two-step inquiry when examining the reasonableness of

attorneys’ fees. First, the Court determines whether the hourly rate sought is reasonable, in

comparison to prevailing market rates in the relevant community “for similar services by lawyers

of reasonably comparable skill, experience, and reputation.” Loughner v. Univ. of Pittsburgh,

260 F.3d 173, 180 (3d Cir. 2001); Williams v. Ranger American of V.I., Inc., 2017 WL 2543923

at *1 (D.V.I. June 12, 2017). In addition, the Court must determine whether the hours billed were

“reasonably expended,” and may exclude any time billed that is found to be “excessive,

redundant, or otherwise unnecessary.” Phillips, 2018 WL 1789546 at *3 (quoting Flagstar Bank,

FSB v. Stidiron, 2013 WL 5941298 at *6 (D.V.I. Oct. 31, 2013)). Once the Court combines a

reasonable hourly rate with the time reasonably expended by counsel, this “lodestar” amount is

generally presumed to be the fee to which counsel is entitled absent other factors such as limited

success on claims. Scanno v. F.H. Cann & Associates, Inc., 794 F. App’x 220, 222 (3d. Cir.

2019).

         Under the law of the Virgin Islands, costs generally are allowable to a prevailing party in

litigation. 5 V.I.C. § 541. Costs allowed under § 541, excluding attorneys’ fees, include: (1) fees

of officers, witnesses, and jurors; (2) necessary expenses of taking depositions which were

                                                    8
   Case: 1:16-cv-00073-WAL-GWC Document #: 47 Filed: 08/07/20 Page 9 of 13



reasonably necessary in the action; (3) expenses of publication of the summons or notices, and the

postage when they are served by mail; (4) compensation of a master as provided in Fed. R. Civ. P.

53; and (5) expenses of copying any public record, book, or document used as evidence at trial. 5

V.I.C. § 541(a). Costs—in addition to attorneys’ fees—also must be reasonable under 5 V.I.C.

§ 541 in order to be awarded. See Creative Minds, LLC v. Reef Broadcasting, Inc., 2014 WL

4908588, at *1 (V.I. Super. Sept. 24, 2014).

       Similarly, in order to recover “expenses”—non-statutory costs which are permitted to be

recovered under the contract terms—those expenses must be reasonable. See Rainey, 55 V.I. at

880-81. Under Virgin Islands law, reasonable expenses related to title searches, filing and

recording fees, and process server fees are appropriate expenses that may be recovered. Matrix

Financial Services Corp. v. Laurent, 2016 WL 2757698, at *6. However, “overhead costs,” such

as postage and messenger fees, are not compensable. See Creative Minds, LLC, 2014 WL

4908588, at *1 (refusing reimbursement of postage and photocopying).

                                       III.    ANALYSIS

       A.      Merits of Plaintiff’s Claims

       The Complaint alleges that Lakeview was assigned all of Flagstar’s interest in the subject

property and that the assignment was duly recorded with the Recorder of Deeds on St. Croix; that

Defendant Ray Martinez signed the Note and both Defendants executed the Mortgage; and that

Defendants are in default under the terms of the Note and Mortgage because of their failure to

make monthly payments and interest when due. (Dkt. No. 1). Lakeview subsequently supported

its factual allegations with documents attached to its Motion for Default Judgment including the

Note, Mortgage, Notice of Default and Affidavit of Indebtedness. (Dkt. Nos. 21-1; 21-2; 21-3).

Accepting the factual allegations—as supported by the documentary evidence—as true, Lakeview

                                                9
    Case: 1:16-cv-00073-WAL-GWC Document #: 47 Filed: 08/07/20 Page 10 of 13



has established all of the elements required to prove the merits of its claims as to both Defendants.

See Brouillard, 63 V.I. at 793.

       In addition, Lakeview has satisfied the additional requirements needed to obtain a default

judgment against Defendant Carol Martinez. It has properly shown that: (1) default was entered

against this Defendant by the Clerk of Court (Dkt. No. 10); (2) Defendant Carol Martinez has not

appeared in the case; (3) she is not an infant nor an incompetent person (Dkt. No. 22, ¶ 16); 3 and

(4) Defendant Carol Martinez was validly served with process. (Dkt. No. 12). In addition,

Lakeview provided a copy of a Military Status Report from the Department of Defense Manpower

Data Center confirming that Defendant Carol Martinez is not in the military service within the

meaning of the Servicemember’s Civil Relief Act, 50 U.S.C. § 3931. (Dkt. No. 22-8). Finally,

Lakeview has shown with specificity how it calculated the amount of the judgment. (Dkt. No. 22).

       Finally, the Court has considered the Chamberlain factors and finds that the prejudice to

Lakeview resulting from Carol Martinez’ breach of her contractual obligations, together with the

apparent absence of a litigable defense, weighs in favor of the Court granting default judgment

against her. In addition, her default is the result of her culpable conduct as evidenced by her refusal

to respond to the Complaint. See World Entertainment Inc. v. Brown, 487 F. App’x 758, 762 (3d

Cir. 2012) (finding culpable conduct based on, inter alia, Defendant’s failure to respond to

complaint reflecting a willful disregard for plaintiff’s legal communications); Cohen v. Gabriel

Enters., Inc., 2013 WL 1154847, at *5 (D.V.I. Mar. 21, 2013) (citing cases finding culpable

conduct when defendants failed to answer complaint). Thus, default judgment is appropriate.


3
  See FirstBank Puerto Rico v. Jaymo Properties, LLC, 379 F. App’x 166, 170 (3d Cir. 2010)
(affidavit stating in good faith that defendant was a competent adult is sufficient to find that a
defaulting defendant is not a minor or incompetent person for purposes of default judgment); Bank
of Nova Scotia v. Robinson, 2018 WL 1513269, at *3 (D.V.I. March 27, 2018) (same).
                                                  10
    Case: 1:16-cv-00073-WAL-GWC Document #: 47 Filed: 08/07/20 Page 11 of 13



          Similarly, the Court finds that there is no genuine issue of material fact and that Lakeview

has presented undisputed evidence of every element necessary to prevail in a debt and foreclosure

proceeding as set out in Brouillard, 63 V.I. at 793. Based upon the undisputed facts, Lakeview is

entitled to summary judgment against Defendant Ray Martinez as to both the debt and foreclosure

claims.

          In its Affidavit of Indebtedness and Statement of Undisputed Facts, Lakeview avers that

Ray Martinez owes an outstanding unpaid principal balance on the Note of $196,804.74, and the

unpaid interest accrued between March 1, 2016 through July 1, 2017 totals $15,416.32. (Dkt. Nos.

22 at ¶ 10; 22-4). Lakeview also asserts that Defendant Ray Martinez owes for escrow advances

of $433.59; late fees of $360.99; and $180.00 for inspections and other property preservation fees.

Id. at ¶¶ 10-12; 22-4 through 22-7. Lakeview asserts that the outstanding indebtedness continues

to accrue interest in the monthly amount of $963.52 from and after July 1, 2017. Id. at ¶ 14. This

equates to per diem interest of $31.68 on the unpaid principal until judgment is entered. 4

          B.     Attorneys’ Fees and Costs

          In support its request for attorneys’ fees and costs, counsel’s Declaration reflects that

Attorney Stone, as a senior associate attorney at his firm, billed 21.90 hours in pursuing

Lakeview’s claims and that he regularly charges $250.00 per hour for his services. (Dkt. No. 23-

1). Affidavits of other attorneys assert that this rate for a senior associate attorney is reasonable in

the Virgin Islands. (Dkt. No. 21-3 through 21-5).



4
 This figure was obtained by multiplying the $963.52 monthly interest times 12 months for a total
of $11,562.24 in annual interest, and then dividing by 365 days, for a per diem interest cost of
$31.6773, rounded up to $31.68.


                                                  11
  Case: 1:16-cv-00073-WAL-GWC Document #: 47 Filed: 08/07/20 Page 12 of 13



       Turning first to the hourly rate charged, Virgin Islands courts ‘“have generally concluded

that a reasonable hourly rate in this jurisdiction spans from $125 to $300 per hour.”’ Williams,

2017 WL 2543293, at *2. See also Bank of Nova Scotia v. Davis, 2019 WL 7593154, at *2 (D.V.I.

Sept. 13, 2019) (acknowledging attorneys’ rates generally span from $125 to $300 per hour);

Ditech Financial, LLC v. Felice, 2019 WL 4941365, at *3 (D.V.I. 2019) (awarding attorneys’ fees

at an hourly rate of $250 for a standard residential mortgage foreclosure case); Bank of Nova Scotia

v. Robinson, 2018 WL 1513269, at *5 (D.V.I. March 13, 2018) (awarding attorneys’ fees at a $300

hourly rate in foreclosure proceeding). Based on Attorney Stone’s experience and the work

involved, the Court finds that the $250.00 per hour billing rate is reasonable.

       The Declaration of Counsel reflects that Attorney Stone worked 21.90 hours on this case.

(Dkt. No. 23-1). Considering the limited filings in this case, the number of hours should be reduced

slightly. A review of Attorney Stone’s billing records reflects that he spent 4.3 hours drafting a

Declaration of amounts due in December 2016 and then spent an additional 3.6 hours updating the

Affidavit of Indebtedness in May 2017. The new time spent updating the documents is excessive

for simply updating the original calculations for an additional six-month period. As a result, the

Court will reduce the hours billed to a total of 19.90 hours. The total amount of attorneys’ fees

allowed will therefore be $4,975.00.

       Lakeview also seeks to recover expenses that do not qualify as costs under 5 V.I.C. §

541(a). With respect to Lakeview’s requested reimbursement of expenses, such reimbursement is

permitted not by statute, but by contract, the terms of which are regularly enforced by courts. See

Audubon Engineering Co. LLC v. Int’l Procurement & Contracting Group LLC, 647 F. App’x 95,

100 n.4 (3d Cir. 2016) (Plaintiff was entitled to attorneys’ fees pursuant to contract); Rainey v.



                                                 12
    Case: 1:16-cv-00073-WAL-GWC Document #: 47 Filed: 08/07/20 Page 13 of 13



Hermon, 55 V.I. at 886 (enforcing the terms of a contract, including for legal fees and

administrative costs, “unless the fee is unreasonable.”).

       Lakeview seeks to recover expenses for the filing fee for the Complaint, a title search,

recording of a lis pendens and costs paid to process servers. While counsel has failed to attach

invoices for these expenses as required by local rules, the fees sought are reasonable and within

the norm of such costs in the Virgin Islands. 5 As noted above, these types of expenses are

appropriate and reasonable in pursuing debt and foreclosure claims and may be recovered. Matrix

Financial Services Corp. v. Laurent, 2016 WL 2757698, at *6. Accordingly, the Court will award

Lakeview $855.00 in expenses in connection with this case.

                                      IV.     CONCLUSION

       Lakeview has satisfied the requirements necessary for entry of summary judgment against

Ray Martinez for the principal balance of $196,804.74; the unpaid interest accrued between March

1, 2016 through July 1, 2017 of $15,416.32; escrow advances of $433.59; late fees of $360.99;

and $180.00 for inspections and other property preservation fees, for a total of $213,195.64. In

addition, Lakeview is entitled to recover unpaid interest on the principal balance from July 2, 2017

to the present at a per diem rate of $31.68, for an additional award of $35,893.44 in accrued interest.

The Court will also grant Lakeview’s request for attorneys’ fees in the amount of $4,975.00 and

expenses in the amount of $855.00, for a total of $5,830.00.

       An appropriate Judgment and Order accompanies this Memorandum Opinion.

Date: August 7, 2020                                   ________/s/______
                                                       WILMA A. LEWIS
                                                       Chief Judge

5
  LRCi 54.1(b) of the Local Rules requires the application for costs to be verified by the attorney,
with supporting invoices for the costs claimed. Counsel is directed to comply with this rule in
future filings.
                                                  13
